Upon a Petition to Reheab.
Keith, P.,
delivered the opinion of .the Court.
We are asked to rehear a judgment of this court rendered at :a preceding day of this term, affirming the judgment of the ■Circuit Court of Alexandria county, by which petitioner was •found guilty of rape and sentanced to be hanged.
A judgment upon which depends the life of a human being ■involves the gravest responsibility which a court can be called upon to discharge, and should receive its most careful consideration. Especially is this true when, as in this case, the court of last resort finds itself divided upon the question of the sufficiency of the evidence to establish the guilt of the -accused.
The procedure with respect to the admission of evidence, to the granting and refusing of instructions, and to the preservation of objections made during the progress of the trial, taken for the purpose of bringing the case before the appellate tribunal, •are the same in civil and criminal cases. Indeed, upon a motion to- set aside a verdict as contrary to the evidence, civil •and criminal cases are by statute placed upon the same footing, and the rule as to both is that the evidence shall be con*874sidered as on a demurrer to the evidence by plaintiff in error, Virginia Code (1904), section 3484.
We do not propose to enter upon a general discussion of the-evidence. That was done sufficiently in the opinion heretofore-delivered, where it was shown that the verdict of the jury was-sustained by the direct and positive evidence of the woman-upon whom the rape was alleged to have been committed, and by the testimony of her escort, who, upon being assaulted, knocked down by the blow of a club, receiving a severe contusion upon his head, and feeling himself at the mercy of his assailant,, who was armed also with a pistol, hurried away to procure assistance, and returned as speedily as possible; but in the meantime, according to the testimony of the prosecutrix, the outrage upon her person had been committed. When her escort returned with an officer she immediately detailed all the circumstances substantially as they were related upon the trial. There are minor discrepancies in the testimony, which, if it be conceded that they tend to impeach the credibility of the witnesses for the prosecution, were solely for the consideration and determination of the jury. We know of no case in which it has been doubted or questioned that the jury were the uncontrollable-judges of the credibility and veracity of witnesses, nor of any case in which there is so much as a suggestion to the contrary. The evidence, considered as upon a demurrer to evidence, by force of a statute applicable alike, as we have seen, to civil and criminal cases, is in our judgment sufficient to satisfy the demands of the law. We are bound by the law, and have no power to suspend, alter or relax its operation in order to meet a ease of supposed or of real hardship.
But apart from all that, in view of the statements made and positions taken in the petition for a rehearing, it is not, we think, improper for us to say, with respect to a crime which-is always committed in secret, that the proof of the commission of the offense and identification of the offender by the direct and positive testimony of his victim which satisfied the com *875science of the jury, could not, even though standing alone, unsupported and uncorroborated, be safely or wisely declared by an appellate court as a conclusion of law to be insufficient to support a verdict of guilty.
Much reliance is placed upon the admission of the testimony of Annie Green. Her testimony appears in the record. If a proper objection had been taken to it in the trial court it may be conceded that the objection would have been sustained. We say advisedly a proper objection, because a general-exception toiler testimony might, with propriety, have been overruled. There-were parts of it which were admissible as impeaching, or tending to impeach the testimony of the accused himself.
It is well settled that a general objection to evidence which is in part admissible ought not to be sustained, but that the-objector should state specifically the nature and extent of his-objection. Cluverius v. Com’th, 81 Va. 787.
Where evidence is offered, a portion of which is objectionable- and the other not, and the objection is general, it must be overruled. The objection must point out specifically the objectionable features. Washington, &c., Ry. Co. v. Lacey, 94 Va. 460, 26 S. E. 834.
But granting that the objection was properly made, it was-not preserved by a proper bill of exception, and in such case the objection is held to have been waived. It was so held in Lambert v. Cooper’s Ex’or, 29 Gratt. 61, where it is said that if objection is made to the admission of evidence of the character of a witness who had testified, on the ground that no proper-foundation had been laid for its introduction, and the objections are overruled and the witness and the evidence is admitted, and the objector does not except at the time, or give notice of' his intention to except before the verdict is rendered, he waived the objection, and cannot rely upon it upon a motion for a upw trial.”
In Walkup v. Pickering, 176 Mass. 174, 57 N. E. 354, it is-said that if no exception is taken to the admission of tes*876timony, the question whether it was admissible or not is not open.
In State v. McLaughlin, 44 Ia. 84, which was a prosecution for rape, it is held that if a defendant in a criminal trial permits incompetent evidence to be introduced without objection, its admission cannot be made the ground of reversal of a judgment against him. In that case it was claimed that the verdict was not sustained by the testimony, and the court said: “The prosecuting witness testifies positively to the commission of the offense. Whether she was sufficiently corroborated by the admissions of the accused was properly submitted to the jury. We do not feel warranted in disturbing their finding.”
This principle is maintained in innumerable cases, and is, as far as we are informed, nowhere denied. See Cook v. Kilgo, 111 Ga. 817, 35 S. E. 673; Hutchmacher v. Lowman, 66 Ill. App. Ct. 448; Cone v. Montgomery, 25 Colo. 277, 53 Pac. 1052; Childs v. Nordella, 116 Mich. 511, 74 N. W. 713; Roehl v. Baasen, 8 Minn. 26; Simpson v. Myers, 197 Pa. St. 522, 47 Atl. 868; Ward v. Ward, 22 N. J., L. 699.
It is earnestly asserted in the petition for rehearing, as was done upon the original hearing, that the accused did object to the admission of this testimony, and that he was refused a bill of exception and reduced to the alternative of accepting the bill which the judge signed, or of having no record which he could present to this court.
If such were the law, if the rights of a citizen, however humble he may be and how ever atrocious the crime with which he may be charged, were under the law to be determined by the arbitrary discretion of a judge, however eminent, it would be a reproach upon our jurisprudence which would call for a speedy and decisive amendment. But such is not the case. Every man accused of crime is entitled to be tried by the law of the land. If it be denied him he has the right to note his objection and to make it a part of the record, so that the ruling of the trial court may be reviewed, not only by the court of *877appeals, but in a proper case by that tribunal of last and highest resort, the Supreme Court of the United States. If a bill of exceptions be offered a trial judge which presents the truth of the case, he can exercise no arbitrary discretion in the matter. He must sign it, and if he refuse to do so, the accused is not without his remedy.
In Collins v. Christian Judge, 93 Va. 1, 24 S. E. 472, it is said: “The jurisdiction of this court, by mandamus, to compel the inferior courts to sign and seal bills of exception or to amend such bills according to the truth of the case, is no longer an open question in Virginia.” It is accordingly held in that case, that “If, on application for a mandamus to compel a judge to sign a bill of exception, he answers that he refused to sign the bill because it did not state the truth of the case, and the relator traverse this answer, an issue of fact is presented, to be determined upon the evidence, whether the bill did correctly set forth the truth of the case. Under the facts of the case at bar, a mandamus is awarded to compel the judge of the inferior court to sign one of the bills tendered him, after making a slight alteration therein, but not the other, which is allowed' to remain as already settled and signed by him.” So that case presents a determination of the jurisdiction and its exercise by this court.
We do not wish to be understood as intimating that any right was denied to the prisoner by the judge of the Circuit Court. We merely mean to assert that if in this case, or in any case, the right of a person accused of crime to have the very truth of his case put upon the record in order that it may be the subject of review, be denied, there is ample remedy provided by law to meet such a case.
With a full sense of our responsibility we have reconsidered the question of procedure, and of law which arises upon this record, and are constrained to adhere to the judgment which has been entered.
The petition for rehearing is denied.

Affirmed.